DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6- ‘the outer stent frame’ should be amended to - - thea stent frame having an outer lattice network of an outer plurality of interconnecting segments” and as such, maintaining consistent terminology would avoid any ambiguity regarding an outer structure other than the outer lattice network.  Appropriate correction is required.  Claims 2- 13 are objected to as being dependent off claim 1.
Claim 3 (lines 1- 2), claim 7 (line 1) and claim 8 (line 2) are objected to because of the following informalities:  ‘the outer stent frame’ should be amended to - - the .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the openings in the outer stent frame" in lines 1- 2 and “the openings in the radiopaque segment” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear whether applicant intended claim 3 to introduce - - [[the]] openings in the outer stent frame - - and [[the]] openings in the radiopaque segment - - or whether applicant intended claim 3 to depend off of claim 6, which introduces both openings.  For the purposes of examination, claim 3 is interpreted as introducing - - [[the]] openings in the outer stent frame - - and [[the]] openings in the radiopaque segment - -.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. No. 2017/0079766 A1) as evidenced by p.1 of Merriam-Webster Wire Definition & Meaning and Que et al. (US Pub. No. 2007/0135820 A1).
Regarding claim 1, Wang discloses a thrombectomy device (Figs. 10A- 10D) (P. [0047] - - the features, functions, and configurations of the embolectomy device 112′ that are the same as in the embolectomy device 112 of FIGS. 5, 7 and 9 are given the same reference numerals) comprising:
a cylindrical proximal portion (116) (Figs. 5, 10B) forming a stent frame (112’) (Figs. 10A- 10C) having an outer lattice network of an outer plurality of interconnecting segments (124) (Figs. 5, 10A- 10C) (P. [0038] - -embolectomy device 112 includes a cylindrical scaffold formed from by a plurality of elongated strut elements 124), the outer plurality of interconnecting segments (124) being configured to exert a radial force against an inner wall of a blood vessel (P. [0039] - - The dimensional and material characteristics of the strut elements 124 and/or the cell structures 126 of the main body portion 116…cause the cell structures 126, and/or the elements 124, to engage with an embolic obstruction residing in the vasculature permitting partial or full removal of the embolic obstruction from the patient);
a plurality of radiopaque wires forming a radiopaque segment (330) (Figs. 10A- 10D) (P. [0050] - - extending element 330 of the support structure 300 may be formed of a unitary component when the embolectomy device 112′ is manufactured (e.g., laser cut of cylindrical structure or sheet, 3D printing, extrusion or the like); support structure 300 may include radio-opaque markers or be coated with a layer of radiopaque materials), the plurality of radiopaque wires (330) extending from the outer stent frame (112’) to a central axis of the thrombectomy device (130) along a length of the stent frame (112’), the radiopaque segment (330) converging to a tip (333) along with the central axis (130) (P. [0048] - - the middle portions 333 of the extending elements 330 may bend towards the distal end portion 118 of embolectomy device 112′, as shown in FIG. 10B).  Radiopaque segment (330) is interpreted as a plurality of wires given the definition of wire as being a metal in the form of a usually very flexible thread or slender rod (See p. 1 of Merriam-Webster Wire Definition & Meaning) and as evidenced by Que for the general principle that wires can be cut from metal (See Que - - Figs. 1A, 9A- 9D; Ps. [0084], [0095]).
Regarding claim 2, Wang further discloses wherein the radiopaque segment (330) is formed at a distal end (118, 248) (Figs. 5- 7, 10B) of the stent frame (112’) (See Fig. 10B) (P. [0050] - - the support structure 300 may include more extending elements 330 at the distal portion than at the proximal portion of the embolectomy device 112′, as shown in FIGS. 6 and 7 for the support structure 200′).
Regarding claim 3 in view of the rejection under 35 U.S.C. § 112(b), Wang further discloses wherein the openings (126) (Fig. 5) (P. [0039] - - cell structures 126) in the outer stent frame (112’) have a smaller cross-section than the openings in the radiopaque segment (330) (See Fig. 10C) (P. [0048] - - extending elements 330 are 180 degrees apart, having circular cross-section which is a larger cross-section than the cell structures 126 in the outer stent frames).
Regarding claim 4, Wang further discloses further comprising a plurality of radiopaque segments (330),
wherein at least one radiopaque segment of the plurality of radiopaque segments (330) is formed at a distal end (118, 248) (Figs. 5- 7, 10B) of the stent frame (112’) (See Figs. 10A- 10B) and
wherein the remaining radiopaque segments of the plurality of radiopaque segments (330) are uniformly distributed along the length of the stent frame (112’) (See Fig. 10B) (P. [0050] - - the support structure 300 may include more extending elements 330 at the distal portion than at the proximal portion of the embolectomy device 112′, as shown in FIGS. 6 and 7 for the support structure 200’; Fig. 6A shows the remaining segments uniformly distributed in the proximal portion 244).
Regarding claim 5, Wang further discloses wherein the radiopaque segment (330) has a convex shape extending along the length of the stent frame (112’) (See Fig. 10B) (P. [0048]- [0049] - - middle portions 333 of the extending elements 330 may bend towards the distal end portion 118 of embolectomy device 112′, as shown in FIG. 10B, which is interpreted as a convex shape; it is noted that the direction of the bend in Fig. 10B is similar to that in applicant’s Fig. 2).
Regarding claim 6, Wang further discloses wherein the outer plurality of interconnecting segments (124) is arranged to include openings (126) (Fig. 5) when the stent frame of the thrombectomy device (112’) is deployed in an open position (Fig. 10B), and
wherein the radiopaque segment (330) is arranged to include openings when the thrombectomy device is deployed in an open position (Fig. 10B) (P. [0039] - - cell structures 126 of the main body portion 116 are selected to produce sufficient radial force…and contact interaction to cause the cell structures 126…to engage with an embolic obstruction residing in the vasculature permitting partial or full removal of the embolic obstruction from the patient).
Regarding claim 7, Wang further discloses wherein the outer stent frame (112’) is formed by laser cutting nitinol tubing and the radiopaque segment (330) is formed from radiopaque wire (P. [0050] - - extending element 330 of the support structure 300 may be formed of a unitary component when the embolectomy device 112′ is manufactured (e.g., laser cut of cylindrical structure or sheet, 3D printing, extrusion or the like); support structure 300 may include radio-opaque markers or be coated with a layer of radiopaque materials).  Radiopaque segment (330) is interpreted as being formed from radiopaque wire laser cut out of a cylindrical structure given the definition of wire as being a metal in the form of a usually very flexible thread or slender rod (See p. 1 of Merriam-Webster Wire Definition & Meaning) and as evidenced by Que for the general principle that wires can be cut from metal (See Que - - Figs. 1A, 9A- 9D; Ps. [0084], [0095]).
Regarding claim 8, Wang further discloses wherein the radiopaque segment (330) reinforces the outer stent frame (112’) to improve thrombus retention and retrieval and radial strength (Abstract; Ps. [0013], [0053] - - herein the support structure connectors are biased to move or otherwise movable from a radially constrained configuration to a radially expanded configuration to thereby cause or otherwise assist and/or facilitate expansion of the clot engaging structure when the clot engaging structure is released from a delivery catheter into a blood vessel; support structure 200s-300 assists and/or supports the radial expansion forces 33 of the embolectomy device 112/112′, and may further assist the device 112/112′ to overcome the resistive forces 36 of the embolic obstruction 75, which in turn allows the device to penetrate the obstruction 75, as shown in FIG. 11).
Regarding claim 11, Wang further discloses wherein the stent frame (112’) is configured to capture a thrombus in the blood vessel (P. [0053]), and
wherein the radiopaque segment (330) is configured to increase visibility under radiographic imaging and increase retention of the thrombus during deployment and retrieval of the device (Ps. [0050], [0053] - -since support structure 300 may include radio-opaque markers or be coated with a layer of radiopaque materials, radiopaque segment (330) is capable of increasing visibility under radiographic imaging; support structure 200s-300 assists and/or supports the radial expansion forces 33 of the embolectomy device 112/112′, and may further assist the device 112/112′ to overcome the resistive forces 36 of the embolic obstruction 75, which in turn allows the device to penetrate the obstruction 75, as shown in FIG. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2017/0079766 A1) in view of Vale et al. (US Pub. No. 2014/0277079 A1).  
Regarding claim 9, Wang further discloses further including a catheter (80) (Fig. 1B- 2, 3C) designed to deliver and retrieve the thrombectomy device from the blood vessel in a closed position (P. [0053] - - embolectomy device 112/112′ is either pushed distally relative to the catheter 80, or the catheter 80 is withdrawn proximally relative to the embolectomy device 112/112′ (or some of each) (not shown), in order to deploy the device 112/112′ out of the catheter 80 and into the lumen 72 of the blood vessel 70, and allow the no-longer radially constrained embolectomy device 112/112′ to radially expand within the blood vessel 70 in order to engage, ensnare and capture the obstruction 75).  The catheter 80 is interpreted as a microcatheter.
Alternatively, should applicant argue that Wang does not expressly disclose a microcatheter, applicant is pointed to the teachings of Vale.  Vale teaches a clot retrieval device in the same field of endeavor (Abstract) including a microcatheter (4) (Figs. 3a- 3d) (P. [0158]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the catheter disclosed by Wang to be a microcatheter since a microcatheter would constrain the thrombectomy device to an extremely small size (Vale - - P. [0001]).  The motivation for the modification would have been to improve the engaging and retracting of thrombus or embolus from extremely small and tortuous vasculature (Vale - - Abstract; P. [0006], [0007]).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the catheter disclosed by Wang to be a microcatheter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Wang discloses the apparatus of claim 1, but Wang does not expressly disclose
(claim 10) outer plurality of interconnecting segments fully connected, without any openings as claimed;
radiopaque segment fully connected, without any openings as claimed.
However, Vale teaches a clot retrieval device in the same field of endeavor (Abstract) having 
(claim 10) an outer plurality of interconnecting segments (22) (Figs. 3a- 3d) arranged to be fully connected without any openings when the stent frame of the thrombectomy device (20) (Figs. 3a- 3d) is deployed in a closed position (See Fig. 3a) (P. [0158] - - Each ring element 22 comprising a plurality of struts 23 is made of shape memory material Nitinol and is interconnected by ring connecting tethers 24. Each strut 23 has a crown element 27 with an engagement member 29 and a fixed tab 30. The crown element 27 holds the neighboring crown element 27 in a snap-fit mechanism 28 to restrain the ring elements 22 in the collapsed configuration).
It would have been obvious to one having ordinary skill in the art before the effective date of the applicant’s invention to modify the stent frame and radiopaque segment associated with Wang to fully connect the outer plurality of interconnecting segments in the closed position such that the radiopaque segment disposed therein is arranged to be fully connected without any openings when the thrombectomy device is deployed in the closed configuration because it would restrain the thrombectomy device in the collapsed configuration substantially parallel to the longitudinal axis of the device (Vale - - P. [0158]).  The motivation for the modification would have been to restrain the thrombectomy device in the collapsed configuration when advancing through a microcatheter (Vale P. [0158]).



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2017/0079766 A1) in view of Folk (US Pub. No. 2014/0121672 A1). 
Regarding claim 12, Wang discloses the apparatus of claim 1, but Wang does not disclose
(claim 12) an embolic protection device as claimed.
However, Folk teaches a thrombectomy device (100) (Fig. 1) is the same field of endeavor (title, Abstract)
(claim 12) further including an embolic protection device (105) (Fig. 1) connected to the distal end of the stent frame (101) (Fig. 1) (Ps. [0061]- [0062] - - protector 105 is coupled to a distal end of the frame 101 via a plurality of connecting members 124; protector includes a mesh 126…forming an area to capture emboli during clot retrieval).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to include an embolic protection device as taught by Folk because it would provide a mesh capable of capturing emboli (Folk - - P. [0063]).  The motivation for the modification would have been to restrict downstream travel of any dislodged portions of thrombus (Folk - - P. [0081]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2017/0079766 A1).
Regarding claim 13, Wang discloses the apparatus of claim 1, Wang further disclosing that the radiopaque segment (330) may be formed of a unitary component when the embolectomy device 112′ is manufactured (e.g., laser cut of cylindrical structure or sheet, 3D printing, extrusion or the like), or may also include separate components that are welded, bonded or otherwise engaged to one another (P. [0050]).  Wang also discloses that the radiopaque segment (330) has respective first ends 332 coupled to a respective strut element 124, respective second ends 334 coupled to the strut elements 124 of the embolectomy device 112′, and respective middle portions 333 extending between the first and second ends (FIGS. 10A-10C) (P. [0047]).  
As such, Wang suggests that separate components of the radiopaque segment (330) that are welded, bonded or otherwise engaged to one another are also welded, bonded or otherwise engaged to the stent frame (112’) and would perform equally as well as if the radiopaque segment (330) were formed of a unitary component when the stent frame (112’) is manufactured, by for example, laser cutting a cylindrical structure or sheet.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to attach the radiopaque segment to the stent frame using radiopaque material by one or soldering, welding or brazening process since it would have yielded predictable results, namely, a support structure coupled to an outer frame of an embolectomy device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771